

UNIT CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
 
PERSONAL AND CONFIDENTIAL
 
[Date]
 
Participant Name
[--------------------]
Date of Grant
[--------------------]
Number of Shares of Restricted Stock subject to this Award
[--------------------]
Expiration Date
[--------------------]

 
We are pleased to inform you that as an employee of Unit Corporation or one of
its Affiliates, you have been granted an Award of Shares of Restricted Stock
under the Unit Corporation Stock and Incentive Compensation Plan (the "Plan").
Each Share of Restricted Stock under this Award is composed of one share of Unit
Corporation's common stock, $0.20 par value per share. This Award is subject to
your acceptance as provided in Section 1 below and the terms and conditions that
follow in this agreement.
 
The date of the Award evidenced by this agreement (the "date of grant") is set
forth above.
 
The terms and conditions of this Award, including non-standard provisions
permitted by the Plan, are set forth below.
 
1.  Acceptance of Award.  This Award can be accepted by signing your name in the
space provided on the enclosed copy of this agreement and causing it to be
delivered to the Secretary of Unit Corporation, 7130 South Lewis, Suite 1000,
Tulsa, Oklahoma 74136, before the 30th day after the date of grant. If the
Secretary does not receive your properly signed copy of this agreement before
the time and date specified in the previous sentence, then, despite anything
else stated in this agreement, this Award will be void as if it was never
awarded to you and will be of no effect. Your signing and timely delivering a
copy of this agreement will evidence your acceptance on the terms and conditions
stated in this agreement.
 
2.  Issuance of Restricted Stock.
 

(a)  
Unless you are advised otherwise by the Secretary of Unit Corporation, your
unvested Shares of Restricted Stock will be held in book entry form. You agree
that Unit Corporation may give stop transfer instructions to the depository to
ensure compliance with the provisions of this agreement. You hereby
(i) acknowledge that your unvested Shares of Restricted Stock will be held in
book entry form on the books of Unit Corporation's depository (or another
institution specified by Unit Corporation), and irrevocably authorize Unit
Corporation to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such Shares that are
unvested and forfeited, (ii) agree to deliver to Unit Corporation, as a
precondition to the issuance of any certificate or certificates with respect to
unvested Shares of Restricted Stock, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agree to sign such other powers
and take such other actions as Unit Corporation may reasonably request to
accomplish the transfer or forfeiture of any unvested Shares of Restricted Stock
that are forfeited under this agreement.

 

(b)  
In the event the Secretary of Unit Corporation advises you that your unvested
Shares of Restricted Stock will be represented by a certificate, then, subject
to the provisions of this agreement, Unit Corporation shall issue and register
on its books and records in your name a certificate (or certificates)

 
Page 1 of 6
 

 
 

 
in the amount of the Shares of Restricted Stock subject to this Award as set
forth above. Each certificate shall bear a legend, substantially in the
following form:

 
"The sale or other transfer of the Shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the Unit Corporation Stock
and Incentive Compensation Plan, and in the associated Award Agreement. A copy
of this Plan and such Award Agreement may be obtained from Unit Corporation."
 
The certificate(s) shall be retained by Unit Corporation (or its designee) until
the time that all restrictions or conditions applicable to the Shares have been
satisfied or lapsed.
 
3.  Restrictions.  In addition to the other terms contained in this agreement or
the Plan, the Shares of Restricted Stock shall be subject to the following
restrictions:
 

(a)  
Neither (i) the Shares of Restricted Stock, (ii) the right to vote the Shares of
Restricted Stock, (iii) the right to receive dividends on the Shares of
Restricted Stock, or (iv) any other rights under this agreement may be sold,
transferred, donated, exchanged, pledged, assigned, or otherwise alienated or
encumbered until (and then only to the extent of) the Shares of Restricted Stock
are delivered to you.

 

(b)  
You shall have, with respect to the Shares of Restricted Stock, all of the
rights of a holder of Shares, including the right to vote such shares and to
receive any cash dividends thereon. The Committee, however, may determine that
cash dividends shall be automatically reinvested in additional Shares which
shall become Shares of Restricted Stock and shall be subject to the same
restrictions and other terms of this Award. Unless otherwise determined by the
Committee, dividends payable in Shares shall be treated as additional Shares of
Restricted Stock subject to the same restrictions and other terms of this Award
and you shall deliver a stock power, duly endorsed in blank, relating to the
additional Shares of Restricted Stock on payment of any such dividend.

 

(c)  
During your lifetime the Shares of Restricted Stock shall only be delivered to
you. Any Shares of Restricted Stock transferred in accordance with this
agreement shall continue to be subject to the terms and conditions of this
agreement, including, without limitation, the provisions of this Section 5. Any
transfer permitted under this agreement shall be promptly reported in writing to
Unit Corporation's Secretary.

 
4.  Delivery of Shares of Restricted Stock.  Unless previously forfeited, Unit
Corporation shall deliver to you, or your designated beneficiary, or if none, to
your devisees in the event of death, a certificate representing Shares (in lieu
of the Shares of Restricted Stock) in the following percentages of the Shares of
Restricted Stock subject to this Award on the following dates:


 
(i)
 
 
[---]% on the [---------------] anniversary of the date of grant;
 
 
(ii) 
 
 
an additional [---]% on the [---------------]anniversary of the date of grant;
and
 
 
(iii)
 
 
the remaining [---]% on the [---------------]anniversary of the date of grant
(the time before the [---------------] anniversary of the date of grant being
called in this agreement the "Restriction Period").
 

 
The certificate(s) delivered shall not contain the legend referred to in Section
2 but shall contain any legend required by federal and state securities laws.
The Shares represented by such certificate(s) shall not be subject to the
restrictions set forth above in Section 3.
 
 
Page 2 of 6
 

 
 
5.  Affect of Death or Disability.  Despite what is provided for in Section 4,
if your employment with Unit Corporation or one of its Affiliates terminates
before you have vested in all or any Shares of Restricted Stock by reason of
your death or disability (as determined by the Committee in its sole
discretion), the vesting requirements shall be accelerated and all Shares of
Restricted Stock that have not vested shall vest 100% as of the date of such
death or disability.
 
6.  Affect of Other Causes of Termination of Employment.
 

(a)  
On termination of your employment with Unit Corporation or any of its Affiliates
for any reason during the Restriction Period (except (i) in the event of death
or disability under Section 5, (ii) as a result of a change of control subject
to Section 9, or (iii) unless the Committee determines otherwise in the case of
your retirement), you shall forfeit all Shares of Restricted Stock that have not
been previously delivered to you in Shares that are not subject to the
restrictions set forth above in Section 3.

 

(b)  
For the purposes of this agreement, your employment by an Affiliate of Unit
Corporation shall be considered terminated on the date that the company by which
you are employed is no longer an Affiliate of Unit Corporation.

 
7.  Transfer of Employment; Leave of Absence.  A transfer of your employment
from Unit Corporation to an Affiliate or vice versa, or from one Affiliate to
another, without an intervening period, shall not be deemed a termination of
employment. If you are granted an authorized leave of absence, you shall be
deemed to have remained in the employ of the company by which you are employed
during such leave of absence.
 
8.  Adjustments in Shares of Restricted Stock.
 

(a)  
The existence of this agreement and the Shares of Restricted Stock shall not
affect or restrict in any way the right or power of the Board of Directors or
the stockholders of Unit Corporation (or any of its Affiliates) to make or
authorize any reorganization or other change in its capital or business
structure, any merger or consolidation, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Shares or the
Shares of Restricted Stock, the dissolution or liquidation of the company or any
sale or transfer of all or any part of its (or their) assets or business.

 

(b)  
In the event of any corporate event or transaction that is subject to the
provisions of Section 4.2 of the Plan, the Committee may make adjustments or
amendments to the terms of this Award as it deems appropriate under the
circumstances, in its sole discretion. Any adjustments or amendments may
include, but are not limited to, (i) changes in the number and kind of Shares of
Restricted Stock set forth above, (ii) changes in the grant price per share, and
(iii) accelerating the delivery of the Shares of Restricted Stock. The
determination by the Committee as to the terms of any amendments or adjustments
shall be conclusive and binding.

 
9.  Change of Control.  Article 14 of the Plan shall apply to the terms of this
Award in the event a Change of Control occurs.
 
10.  Tax Matters.  Federal income tax withholding (and state and local income
tax withholding, if applicable) may be required in respect of taxes on income
realized when restrictions are removed from the Shares of Restricted Stock. You
are required to deliver to Unit Corporation the amounts that it determines
should be withheld, provided, however, that you may pay a portion or all of such
withholding taxes by electing to have (i) Unit Corporation withhold a portion of
the Shares that would otherwise be delivered to you or (ii) you can deliver to
Unit Corporation Shares that you have owned for at least six months, in either
case, having a Fair Market Value (as of the date that the amount of taxes is to
be withheld) in the amount to be withheld, and provided further that your
election shall be irrevocable.
 
11.  Employment.  Nothing contained in this agreement or the Plan shall confer
on you any right to continue in the employ or other service of Unit Corporation
or any of its Affiliates or limit in any way the right of your
 
Page 3 of 6
 

 
 
employer to change your compensation or other benefits or to terminate your
employment or other service with or without Cause.
 
12.  Short-Swing Trading.  An executive officer of Unit Corporation who receives
an award of Restricted Stock must report the transaction on a Form 4 Statement
of Changes in Beneficial Ownership filed within two trading days with the EDGAR
database of the Securities and Exchange Commission. While the General Counsel of
Unit Corporation will draft the Form 4 on your request, the filing is your
personal responsibility. Further, executive officers should review Unit
Corporation's Policy Statement On Insider Trading before making arrangements for
the sale of Shares.
 
13.  Forfeiture of Award.  If at any time during your employment by Unit
Corporation or one of its Affiliates the Committee determines that you have
engaged in any activity in competition with any activity of Unit Corporation or
its Affiliates, or activity or conduct that is inimical, contrary or harmful to
the interests of Unit Corporation or its Affiliates, including but not limited
to:
 

(a)  
conduct relating to your employment for which either criminal or civil penalties
against you may be sought;

 

(b)  
conduct or activity that results in the termination of your employment because
of your: (i) failure to abide by your employer's rules and regulations governing
the transaction of its business, including without limitation, its Code of
Business Ethics and Conduct; (ii) inattention to duties, or the commission of
acts while employed with your employer amounting to negligence or misconduct;
(iii) misappropriation of funds or property of Unit Corporation or any of its
Affiliates or committing any fraud against Unit Corporation or any of its
Affiliates or against any other person or entity in the course of employment
with Unit Corporation or any of its Affiliates; (iv) misappropriation of any
corporate opportunity, or otherwise obtaining personal profit from any
transaction which is adverse to the interests of Unit Corporation or any of its
Affiliates or to the benefits of which Unit Corporation or any of its Affiliates
is entitled; or (v) the commission of a felony or other crime involving moral
turpitude;

 

(c)  
accepting employment with, acquiring a 5% or more equity or participation
interest in, serving as a consultant, advisor, director or agent of, directly or
indirectly soliciting or recruiting any employee of Unit Corporation or any of
its Affiliates who was employed at any time during your tenure with Unit
Corporation of an of its Affiliates, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of Unit Corporation or any of
its Affiliates (a "competitor"), except for (i) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by you
during your tenure with Unit Corporation or any of its Affiliates, but only if
provided in the good faith and reasonable belief that such action would benefit
Unit Corporation or any of its Affiliates by promoting good business relations
with the competitor and would not harm Unit Corporation or any of its Affiliates
interests in any substantial manner or (ii) any other service or assistance that
is provided at the request or with the written permission of Unit Corporation or
any of its Affiliates;

 

(d)  
disclosing or misusing any confidential information or material concerning Unit
Corporation or any of its Affiliates; or

 

(e)  
making any statement or disclosing any information to any customers, suppliers,
lessors, lessees, licensors, licensees, regulators, employees or others with
whom Unit Corporation or any of its Affiliates engages in business that is
defamatory or derogatory with respect to the business, operations, technology,
management, or other employees of Unit Corporation or any of its Affiliates, or
taking any other action that could reasonably be expected to injure Unit
Corporation or any of its Affiliates in its business relationships with any of
the foregoing parties or result in any other detrimental effect on Unit
Corporation or any of its Affiliates;

 
Page 4 of 6
 

 
 
then this Award of Shares of Restricted Stock shall automatically terminate and
be forfeited effective on the date on which you breached this Section 13 as
determined by the Committee and (i) all Shares acquired by you under this
agreement (or other securities into which those Shares have been converted or
exchanged) shall be returned to Unit Corporation or, if no longer held by you,
you shall pay to Unit Corporation, without interest, all cash, securities or
other assets received by you on the sale or transfer of such stock or
securities, and (ii) all unvested Shares of Restricted Stock shall be forfeited.
 

(f)   If you owe any amount under the above subsections of this Section 13, you
acknowledge that your employer may, to the fullest extent permitted by
applicable law, deduct such amount from any amounts your employer owes you from
time to time for any reason (including without limitation amounts owed to you as
salary, wages, reimbursements or other compensation, fringe benefits, retirement
benefits or vacation pay). Whether or not your employer elects to make any such
set-off in whole or in part, if your employer does not recover by means of
set-off the full amount you owe it, you hereby agree to pay immediately the
unpaid balance to your employer.

 
14.  Listing; Securities Considerations.  Despite anything else in this
agreement, if at any time Unit Corporation determines, in its sole discretion,
that the listing, registration or qualification (or any updating of any such
document) of the Shares issuable under this agreement is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of the Shares of
Restricted Stock, or the removal of any restrictions imposed on such Shares,
such Shares shall not be issued, in whole or in part, or the restrictions on the
Shares removed, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to Unit Corporation.
 
15.  Binding Effect.  This agreement shall inure to the benefit of and be
binding on the parties to this agreement and their respective heirs, executors,
administrators, legal representatives and successors. Without limiting the
generality of the foregoing, whenever the term "you" is used in any provision of
this agreement under circumstances where the provision appropriately applies to
the heirs, executors, administrators or legal representatives to whom this Award
may be transferred as provided for in this agreement, the term "you" shall be
deemed to include that person or persons.
 
16.  Plan Provisions Govern.
 

(a)  
This Award is subject to the terms, conditions, restrictions and other
provisions of the Plan as fully as if all those provisions were set forth in
their entirety in this agreement. If any provision of this agreement conflicts
with a provision of the Plan, the Plan provision shall control.

 

(b)  
You acknowledge that a copy of the Plan and a prospectus summarizing the Plan
was distributed or made available to you and that you were advised to review
that material before entering into this agreement. You waive the right to claim
that the provisions of the Plan are not binding on you and your heirs,
executors, administrators, legal representatives and successors.

 

(c)  
Capitalized terms used but not defined in this agreement have the meaning given
those terms in the Plan.

 

(d)  
By your signature below, you represent that you are familiar with the terms and
provisions of the Plan, and hereby accept this agreement subject to all of the
terms and provisions of the Plan. You have reviewed the Plan and this agreement
in their entirety and fully understand all provisions of this agreement. You
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee on any questions arising under the Plan or this
agreement.

 
Page 5 of 6
 

 
 
17.  Governing Law.  This agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma despite any laws of the State
of Oklahoma that would apply the laws of a different State.
 
18.  Severability.  If any term or provision of this agreement, or the
application of this agreement to any person or circumstance, shall at any time
or to any extent be invalid, illegal or unenforceable in any respect as written,
both parties intend for any court construing this agreement to modify or limit
that provision so as to render it valid and enforceable to the fullest extent
allowed by law. Any provision that is not susceptible of reformation shall be
ignored so as to not affect any other term or provision of this agreement, and
the remainder of this agreement, or the application of that term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this agreement shall be valid and enforced to the fullest extent
permitted by law.
 
19.  Consent to Electronic Delivery; Electronic Signature.  In lieu of receiving
documents in paper format, you agree, to the fullest extent permitted by law, to
accept electronic delivery of any documents that may be required to be deliver
to you (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other forms of communications) in connection with
this and any other award made or offered by Unit Corporation. Electronic
delivery may be via electronic mail system or by reference to a location on a
company intranet to which you have access. You hereby consent to any and all
procedures Unit Corporation has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that may be
required to be delivered to you, and agrees that your electronic signature is
the same as, and shall have the same force and effect as, your manual signature.
 
20.  Entire Agreement; Modification.  The Plan and this agreement contain the
entire agreement between the parties with respect to the subject matter
contained in this agreement and may not be modified except as provided in the
Plan, as it may be amended from time to time in the manner provided in the Plan
(or in this agreement), or as it may be amended from time to time by a written
document signed by each of the parties to this agreement. Any oral or written
agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained in this agreement
made before the signing of this agreement shall be void and ineffective for all
purposes.
 
21.  Counterparts.  This agreement may be signed in duplicate counterparts, each
of which shall be deemed to be an original.
 
In Witness Whereof, the parties have caused this agreement to be signed and
delivered as of the day and year first above written.
 
 
Unit Corporation
 
 
Participant:
 
 
           
___________________________________
_________________________________________
By:
Signature
Signature
Title:
   
Date:
 
Date:



 


Page 6 of 6